Citation Nr: 0422190	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  00-24 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension 
benefits, in the amount of $7604.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from June 1952 to June 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the Committee 
on Waivers and Compromises (Committee) of the Los Angeles, 
California, Regional Office (RO) which determined that a 
waiver of the recovery of an overpayment of improved pension 
benefits in the amount of $4,194 was not warranted.  
Thereafter, a second overpayment in the amount of $3410 was 
created.  In an October 2000 determination, the Committee 
determined that a waiver of the recovery of both 
overpayments, together totaling $7604, was not warranted.  
Thereafter, a third overpayment in the amount of $1723 was 
created, but due to an action reinstating the veteran's 
pension benefits, it was liquidated.  The veteran did not 
appeal that action.  The veteran's appeal is limited to the 
first two overpayments.  

In July 2003, the Board remanded this case to the RO for 
further action.  


FINDINGS OF FACT

1.  In an April 1996 rating decision, pension benefits were 
granted effective October 1995.  

2.  The veteran's rate of his award of pension benefits was 
based only on Social Security Administration (SSA).

3.  The veteran's SSA benefits increased; his pension 
benefits were adjusted accordingly which resulted in the 
creation of an overpayment.  

4.  The veteran received approximately $50,000 in earthquake 
assistance for repairs to his home which was placed in 
interest bearing bank accounts; the veteran failed to timely 
report the interest income.  

5.  The veteran's pension benefits were retroactively 
adjusted to reflect the interest income which increased the 
overpayment; the eventual total was determined to be $7,604.  

6.  The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.

7.  Collection of the overpayment caused undue hardship to 
the veteran.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran and recovery of the overpayment of 
VA improved pension benefits in the amount of $7,604, was 
against equity and good conscience and, therefore, is waived.  
38 U.S.C.A. §§ 5107, 5302(a) (West 2002); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to this appeal.  Barger v. Principi, 16 Vet. App. 
132 (2002).

Background

In October 1995, the veteran applied for VA pension benefits.  
He reported that his sole source of income was from SSA 
benefits.  He provided a statement from SSA showing the 
amount of his award.  

In an April 1996 rating decision, pension benefits were 
granted effective November 1995.  In a May 1996 letter, the 
veteran was notified of the award of pension benefits.  He 
was informed that her award of improved pension benefits was 
based on SSA income only.  He was provided a VA Form 21-8768 
which informed him that he was obligated to provide prompt 
notice of any change in income or net worth or dependency 
status and that a failure to provide such would result in the 
creation of an overpayment which would be subject to 
recovery.  

In May 1997, the veteran was notified that VA proposed to 
reduce his pension award based on an increase in his SSA 
benefits.  The veteran provided a statement from SSA 
regarding his benefits.  In July 1997, the veteran's benefits 
were retroactively reduced based on the change in the SSA 
income.  The veteran thereafter provided notice of 
unreimbursed medical expenses.  In May 1998, the RO adjusted 
the veteran's pension benefits to reflect those expenses.  
The veteran was again provided a VA Form 21-8768 at that 
time.  

In July 1999, the veteran was notified that VA proposed to 
reduce his pension benefits based on another change in his 
income.  In November 1999, the veteran verified that he had 
interest income during 1996, 1997, and 1998.  A retroactive 
reduction in the veteran's pension benefits to reflect the 
increase in income resulted in the creation of an overpayment 
in the amount of $4,194.  

In a March 2000 decision, the Committee determined that the 
veteran had not engaged in fraud, misrepresentation, or bad 
faith in the creation of the overpayment, but a recovery of 
the debt would not be against equity and good conscience.   

Thereafter, the veteran submitted an eligibility verification 
report as well as an SSA statement.  Upon receipt, the RO 
again notified the veteran that the RO proposed to 
retroactively adjust his pension benefits further based on 
the updated financial information.  This action was 
undertaken and the RO further adjusted, retroactively, the 
veteran's pension benefits.  This increased the amount of the 
overpayment to $7,604.  The veteran requested a waiver of the 
recovery of the debt.

In an October 2000 decision, the Committee determined that 
the veteran had not engaged in fraud, misrepresentation, or 
bad faith in the creation of the overpayment, but a recovery 
of the debt would not be against equity and good conscience.  
The veteran appealed that determination.  

In support of his appeal, the veteran submitted written 
correspondence, testified at an August 2000 hearing, and has 
submitted several financial status reports.  In sum, he 
maintains the following.  His home was severely damaged in a 
California earthquake.  Extensive repairs were needed.  In 
order to make those repairs, he took out a $20,000 home loan.  
Thereafter, he was awarded earthquake assistance in the 
approximate amount of $50,000.  This award was put in 
interest bearing bank accounts.  The veteran indicated that a 
VA counselor told him that this award had no bearing on his 
VA pension because it was for the purpose of repair work for 
his home.  However, unfortunately, the veteran later learned 
that the interest earned from the bank accounts was part of 
his countable income for VA pension purposes.  The veteran 
indicated that he did not make the repair work right away due 
to medical problems, so he did receive the interest income.  
However, he did not know that he was supposed to report it as 
income.  During the course of his appeal, he made the repair 
work.  The veteran maintained that his only real income was 
from SSA and VA and whatever help his family offered.  He was 
unable to make ends meet and was constantly getting further 
into debt and floating loans.  Indeed, the financial status 
reports show this to be the case.  During the course of the 
appeal, the veteran's debt increased by approximately 
$30,000.  

The Committee has continued to deny a waiver of the recovery 
of the debt.  The Committee acknowledged the veteran's poor 
financial position, but noted that the value of his home had 
increased, also.  In addition, it was stated that although 
there was hardship, there was no showing that the veteran's 
situation with VA unduly aggravated his hardship or that a 
waiver would have significantly ameliorated his financial 
situation.  

As noted, the Committee determined that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board notes that it 
is the responsibility of the pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that her 
income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).  
After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran was 
at fault in this case.  The veteran was informed that he 
needed to inform VA of her total income and any changes 
thereto.  While the veteran may have spoken to a counselor, 
it was his responsibility to notify VA of all income and then 
let VA determine which income could be excluded.  VA was not 
at fault.  

The Board notes that the veteran received benefits to which 
he was not entitled to receive, as such, the veteran was 
unjustly enriched.  There is no indication that the veteran's 
reliance on VA benefits resulted in relinquishment of another 
valuable right. 

Therefore, the aforementioned elements of equity and good 
conscience are not in the veteran's favor. However, the 
remaining elements are in the veteran's favor.

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, it is noted that the debt was 
recouped from the veteran's pension benefits.  The Board does 
not agree that the recoupment did not aggravate the veteran's 
situation.  Prior to the earthquake, the veteran lived 
modestly.  Clearly the earthquake negatively impacted his 
living situation.  His home was severely damaged.  This is 
evidenced by the amount of earthquake assistance that he was 
provided.  In order to make his home livable, he had to take 
out a home loan before he received his earthquake assistance.  
He had to repay that home loan with interest.  The earthquake 
funds were provided to relieve the damage to his home.  To 
the extent that he used any of those benefits to sustain 
himself only shows that he was unable to adequately get by on 
his small income given his living situation after the 
earthquake.  The veteran was obligated to tell VA of his 
interest income, however, the Board notes that there were 
mitigating circumstances.  The veteran was having medical 
problems and his home was in a damaged state following a 
natural disaster.  Thereafter, he was never able to make up 
for what he spent.  His debt had incrementally increased.  
His financial situation could be described as dire.  VA has 
found the veteran to be permanently and totally disabled.  As 
such, there would not appear to be a reasonable way for him 
to remedy his financial situation.  Clearly, the withholding 
of any of the veteran's pension benefits did in fact 
aggravate the situation and therefore defeated the purpose of 
the pension program which is to assist veterans in need of 
financial assistance due to disability.

The Board has also considered whether the veteran suffered 
undue financial hardship when forced to repay the debt at 
issue.  As noted above, the veteran's income was limited.  In 
order to make ends meet, he continued to go deeper into debt.  
As such, he was unable to provide for basic necessities 
without resorting to increasing his debt.  

The Board finds that in weighing all of the elements of 
equity and good conscience, the elements of whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended and financial 
hardship that was caused by recoupment of the debt outweigh 
the elements which are not in the veteran's favor in this 
particular case. 

Accordingly, in view of the hardship resulting from recovery 
of the overpayment, recovery was against equity and good 
conscience and waiver of recovery of the overpayment is 
warranted.


ORDER

Waiver of recovery of an overpayment in the amount of $7,604 
of the veteran's improved pension benefits is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



